IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30619
                        Conference Calendar



GARY A. ZIERKE, SR.,

                                         Petitioner-Appellant,

versus

CARL CASTERLINE,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-2555
                        --------------------
                           October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Gary A. Zierke, Sr., federal inmate #01407-045, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.

Zierke’s motion to supplement the record is DENIED.

     Zierke contends that he is actually innocent and that his

petition satisfied the requirements for him to proceed under the

“savings clause” of 28 U.S.C. § 2255.   Specifically, Zierke

asserts that he should not have been indicted under 18 U.S.C.

§ 922(g) as a felon in possession of a firearm and that he should

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30619
                                  -2-

not have been sentenced as an Armed Career Criminal under 18

U.S.C. § 924(e) because his civil rights were fully restored upon

completion of the sentences imposed for his prior state

convictions.

     Zierke has abandoned the issue that he raised in the

district court concerning his indictment for possession of a

short-barrel shotgun and his conviction for possession of a plain

shotgun by failing to assert the issue in this court.       Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     We review the district court’s findings of fact for clear

error and its legal conclusions de novo.       Jeffers v. Chandler,

253 F.3d 827, 830 (5th Cir.), cert. denied, 122 S. Ct. 476

(2001).   The district court may entertain a 28 U.S.C. § 2241

petition that challenges custody resulting from a federal

sentence if the petitioner satisfies the requirements of the 28

U.S.C. § 2255 “savings clause.”     Jeffers, 253 F.3d at 830.    To do

so, a petitioner must show first that his claim is based “‘on a

retroactively applicable Supreme Court decision which establishes

that the petitioner may have been convicted of a nonexistent

offense.’”     Id. (citation omitted).

     Zierke has not identified a retroactively applicable Supreme

Court decision upon which he relies.     Id.   Accordingly, he has

not made the required showing.     Id. at 830, 831.   The judgment of

the district court is AFFIRMED.

     AFFIRMED; MOTION DENIED.